     Case 21-04099              Doc 5   Filed 09/03/21 Entered 09/03/21 10:37:34
                                           Document    Page 1 of 2                              EOD
                                                                                                 Desc Main

                                                                                                09/03/2021
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


     In re:                                              §        Chapter 11
                                                         §
     SPHERATURE INVESTMENTS LLC,                         §        Case No.: 20-42492
     et al.,                                             §
                                                         §
                       Debtors. 1                        §        Jointly Administered
     __________________________________
     MELODY YIRU, on behalf of herself                   §
     and those similarly situated,                       §        Adv. Case No.: 21-04099
                                                         §
                       Plaintiffs,                       §
                                                         §
     SPHERATURE INVESTMENTS LLC,                         §
     WORLDVENTURES MARKETING                             §
     HOLDINGS, LLC,                                      §
     WORLDVENTURES ARKETPLACE                            §
     LLC, WORLDVENTURES                                  §
     MARKETING, LLC, and                                 §
     WORLDVENTURES SERVICES,                             §
     LLC,                                                §
                                                         §
                       Defendants.                       §



                           ORDER GRANTING DEFENDANTS’ MOTION
                        FOR EXTENSION OF TIME TO ANSWER COMPLAINT

         The Court considered the Defendants’ Motion for Extension of Time to Answer Complaint

and for cause shown, it is hereby, ORDERED:

      That the Extension Motion is GRANTED.


 1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
 Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing
 Holdings, LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”)
 EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV
 Services”) EIN#2220.



                                                     PAGE 1
DM_US 182065858-1.114823.0011
   Case 21-04099                Doc 5   Filed 09/03/21 Entered 09/03/21 10:37:34   Desc Main
                                           Document    Page 2 of 2



      The Defendants’ Answer to the Complaint is extended to and including September 24, 2021.

Dated: _____________________
                                                    Signed on 09/03/2021
                                            __________________________________________
                                            HONORABLE BRENDA T. RHOADES, SD
                                            CHIEF UNITEDBRENDA
                                            HONORABLE     STATES BANKRUPTCY
                                                                      RHOADES, JUDGE
                                                                   T. RHOADES,
                                            HONORABLE    BRENDA T.
                                            UNITED
                                            CHIEF   STATES
                                                  UNITED     BANKRUPTCY
                                                           STATES          JUDGEJUDGE
                                                                   BANKRUPTCY
Submitted and Prepared by:

Marcus A. Helt (Texas Bar #24052187)
Debbie E. Green (Admitted Pro Hac Vice)
Jack Haake (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel: (214) 210-2821 / Fax: (972) 528-5765
mhelt@mwe.com
dgreen@mwe.com
jhaake@mwe.com

COUNSEL FOR THE DEFENDANTS




                                                  PAGE 2
DM_US 182065858-1.114823.0011
